Order entered December 5, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01404-CV

                          NASROLLAH JAFARZADEH, Appellant

                                               V.

                       MONIREH MAJD RAVANBAKSHS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-53521-2012

                                           ORDER
       Before the Court is the December 3, 2014 motion of Niki Garcia, Official Court Reporter

for the 366th Judicial District Court of Collin County Texas, requesting a sixty-day extension of

time to file the reporter’s record. In a notice dated December 2, 2014, the Court informed Ms.

Garcia that the reporter’s record was past due and directed her to file it within thirty days. The

reporter’s record is due JANUARY 2, 2014. Accordingly, we DENY the motion as premature.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE